Citation Nr: 0406567	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for schizophrenia.

2.  Entitlement to service connection for a back condition.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had a period of active service from May to 
December 1979.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran had a hearing with a Decision Review Officer at 
the RO in February 2003.  He also had a videoconference 
hearing at the RO with the undersigned Judge sitting in 
Washington, DC in September 2003.   


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  An unappealed RO decision dated in July 1985, of which 
the veteran was notified of during the same month, found that 
the veteran had not submitted new and material evidence in 
order to reopen his claim of service connection for a nervous 
condition.
 
3.  Additional evidence submitted since the July 1985 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for schizophrenia.   

4.  A back condition of an unspecified etiology is shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been submitted since 
the RO's July 1985 rating decision, the requirements to 
reopen the veteran's claim of service connection for 
schizophrenia have not been met.  38 U.S.C.A § 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2001). 

2.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Service Connection for Schizophrenia

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In September 1979, the RO denied service connection for 
schizophrenia on the basis that his disability had pre-
existed enlistment and was not aggravated during his brief 
period of active service.  The veteran was notified of the 
RO's September 1979 rating decision as well as his procedural 
and appellate rights by a letter in October 1979.  In 
November 1981, the Board also denied the veteran's claim for 
entitlement to service connection for schizophrenia. 

The veteran petitioned to reopen his claim for entitlement to 
service connection for a nervous condition in February and 
March 1980.  In July 1984, the veteran requested to reopen 
his claim and subsequently, the RO determined that new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a nervous condition had not been 
submitted.  The veteran was notified of the RO's July 1985 
rating decision as well as his procedural and appellate 
rights by a letter in the same month.   
In March 2001, the veteran requested to reopen his claim and 
subsequently, the RO determined that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a nervous condition had not been 
submitted.  This appeal arises from the continued denial to 
reopen the veteran's claim for entitlement to service 
connection for schizophrenia in a December 2001 rating 
decision.  The veteran was notified of the RO's December 2001 
rating decision as well as his procedural and appellate 
rights by a letter in January 2002.   

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
paranoid type schizophrenia.  However, the July 1985 decision 
is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  Therefore, the issue is 
actually whether new and material evidence has been submitted 
since the last final decision.  The RO, in denying the 
current claim, did so on the basis that new and material 
evidence had not been submitted to reopen the claim, despite 
the way the issue itself was characterized.  

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the last final rating decision in 
July 1985 is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran, testimony from hearing transcripts, and VA 
outpatient treatment records that show the veteran is being 
treated for chronic paranoid schizophrenia.  

After reviewing the record, the Board concludes that the 
additional evidence is new but not material.  The additional 
evidence is not considered material because there is nothing 
in these reports that would etiologically relate the 
veteran's current psychiatric disability with his brief 
active service.  The VA treatment records simply show that 
the veteran is being treated for chronic paranoid 
schizophrenia.  The February and September 2003 hearing 
transcripts as well as the veteran's statements continue to 
assert what he has claimed since separation from service, 
that his current psychiatric disability began during active 
service.  This evidence does not bear directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for his current claimed 
psychiatric disability.  In addition, the additional new 
evidence by itself or in connection with other evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

After reviewing the record, the Board concludes that the 
evidence, namely the VA outpatient treatment records and 
hearing transcripts, is new but not material.  It is not so 
significant that that it must be considered in order to 
fairly decide the merits of the claim.  No additional 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disability.  The Board finds that the evidence 
received since July 1985 is not material and does not serve 
to reopen a claim for entitlement to service connection for 
schizophrenia.

II.  Entitlement to Service Connection for a Back Condition

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that service connection is appropriate 
for his claimed lumbar disability.  After a review of the 
evidence, the Board finds that his claim for service 
connection for a back condition must fail.

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of a back condition.  The 
veteran's Medical Evaluation Board examination report dated 
in June 1979 noted that his spine was within normal limits.

VA treatment records dated from April to October 2001 showed 
that the veteran complained of low back pain.  An October 
2001 treatment note stated that the veteran had tenderness in 
his lower back and no limitation of motion as well as no 
history of trauma or radiculopathy.  An impression of chronic 
low back pain was listed in the October 2001 treatment note.  

The Board acknowledges that the veteran maintains that he 
suffers from a back condition that is related to events, 
which occurred during his brief period of active service.  
However, the record does not show that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between his military service and his 
current lumbar disability.  His opinions alone cannot meet 
the burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and his 
current pulmonary disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

At hearings in February and September 2003, the veteran and 
his brother detailed his current symptoms of the claimed back 
condition.  The veteran also testified that his current 
lumbar disability began during active service after he was 
performing some manual labor.  Statements submitted by the 
veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2003).  Statements from the 
veteran can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).


Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2003).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran's current 
lumbar disability is related to his active military service, 
is more probative than the veteran's own lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a back condition.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's lumbar disability has been etiologically related to 
his brief period of active service.  Available service 
medical records do not show that the veteran suffered from 
any type of back condition during active service.  VA 
treatment records show that the veteran suffers from chronic 
low back pain but fail to show that the veteran's current 
lumbar disability is related to service. 

As the preponderance of the evidence establishes that the 
veteran's current lumbar disability is not related to his 
military service, the claim of service connection for a back 
condition must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim for 
service connection of a back condition is not warranted.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  


The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to reopen his claim for 
entitlement to service connection for schizophrenia and to 
support his claim for entitlement to service connection for a 
back condition.  The veteran has not indicated the existence 
of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent the veteran a letter dated in July 
2001 as well as a SOC issued in March 2002, which notified 
the veteran of the type of evidence necessary to substantiate 
his claims.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The July 2001 letter from 
the RO and the SOC issued in March 2002 also explicitly 
informed the veteran about the information and evidence he is 
expected to provide.  

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The July 2001 letter from the RO as well as the March 
2002 SSOC stated that the veteran should inform the RO of any 
additional information or evidence that he would want the RO 
to obtain.  In this case, there is no additional development 
needed.  Consequently, any defect in such notice would not 
prejudice the veteran in this instance.  The Board finds that 
VA's duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claims has been 
satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2002 SOC issued by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  It has been more than one complete 
calendar year since that notice.   Moreover, under the 
Veterans Benefits Act of 2003, it is now also permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board also notes that the July 2001 letter was sent to 
the veteran before the RO's rating decision dated in December 
2001, which is the basis for this appeal.  As noted in the 
recent decision of Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case, the RO sent the veteran a detailed 
letter in July 2001, which contained notice of the plain 
language of 38 U.S.C.A. § 5103(a) before the December 2001 
decision that is the basis of this appeal.


ORDER

New and material evidence has not been submitted in order to 
reopen a claim for entitlement to service connection for 
schizophrenia.

Service connection for a back condition is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



